People v Olmedo (2017 NY Slip Op 03060)





People v Olmedo


2017 NY Slip Op 03060


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


3776 3470/10

[*1]The People of the State of New York, Respondent,
vMario Olmedo, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered May 17, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of five years' probation, unanimously affirmed.
While the question of whether a defendant was prejudiced by the lack of advice from the court about the deportation consequences of a guilty plea is generally to be determined by way of a hearing (see People v Peque (22 NY3d 168, 200 [2013], cert denied 574 US __, 135 S Ct 90 [2014]), under the circumstances of this case, viewed as a whole, we find no reasonable possibility that defendant could make the requisite showing of prejudice at a hearing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK